         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 1 of 18




UNITED STATES DISTRICT COURT
                                                                                           3/10/21
SOUTHERN DISTRICT OF NEW YORK


  Asesoral Business Partners LLC,

                         Plaintiff,
                                                                    19-cv-11512 (AJN)
                 –v–
                                                                          ORDER
  Seatech Worldwide Corporation, et al.,

                         Defendant.


ALISON J. NATHAN, District Judge:

        Plaintiff Asesoral Business Partners, LLC brought this action against Defendants Seatech

Worldwide Corporation (“Seatech”), Alliance Fisheries, Inc. (“Alliance Fisheries”) and Jesus

Delgado (“Delgado”) (collectively “Defendants”). Presently before the Court is Plaintiff’s

Motion for Default Judgment. Dkt. No. 28. For the reasons that follow, that motion is

GRANTED in part and DENIED in part.

   I.      Background

        A. Factual Background

        The following facts are taken from the First Amended Complaint, Dkt. No. 11 (“FAC”),

unless otherwise noted. Plaintiff is a food broker providing seafood to retail stores, restaurants

and distributors. FAC ¶ 5. Defendant Seatech is a commercial wholesaler of seafood, while

Defendant Alliance Fisheries, Inc. is an international processor, seller, and distributor of canned

tuna fish to retail stores, restaurants and distributor. FAC ¶¶ 6–7. Defendant Delgado,

meanwhile, is the principal, owner, majority shareholder, officer and/or director, and President of

Seatech and Alliance Fisheries. FAC ¶ 8.
         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 2 of 18




        The present matter arises out of a settlement agreement that the parties entered into on or

about February 28, 2019, after Seatech had failed to timely deliver three containers of products

that Asesoral had purchased for $247,360. FAC ¶ 9. The settlement agreement provided that

Seatech would deliver three containers of products to Asesoral by March 30, 2019, May 30,

2019, and July 30, 2019; that it would pay an additional $123,908.00 to Asesoral by two wire

transfers; and that it would furnish monthly accounting of revenues generated by the Van

Ecuador brand, as well as issue payment to Plaintiff of the actual revenues generated by the Van

Ecuador brand. FAC ¶ 10.1

        Seatech did not abide by the terms of the settlement agreement, however, and it failed to

ship the three containers, failed to pay the agreed-upon wire transfers, and failed to provide

monthly accounting and related revenues of the Van Ecuador brand. FAC ¶ 11.

        Despite the breaches of the settlement agreement, Plaintiff continued to sell to Seatech.

FAC ¶ 12. As part of that process, Plaintiff would ship the goods and transmit an invoice to

Seatech, which would confirm the identity, quantity, and price of the product shipped. FAC ¶

13. While Seatech did not transmit forms in return, Delgado signed many of the invoices issued

by Plaintiff, acknowledging their terms. FAC ¶ 13. Over the course of the business relationship

between Plaintiff and Seatech, Plaintiff extended to Seatech a line of credit that allowed Seatech

to defer payment on invoices to 21 days after delivery of goods rather than pay at the time of

receipt of goods. FAC ¶ 14. Per the terms of the invoices, Seatech’s payment for each shipment

became due either immediately or within 21 days of receipt, and the invoices further provided

that a monthly rate of 1.5% interest would be assessed on any past due amounts. FAC ¶ 15. Yet

despite Plaintiff’s efforts to recover the amounts due, Seatech failed to make any payments


1
 By a separate assignment agreement, Seatech and Delgado had assigned to Plaintiff a 30% interest in its
Van Ecuador brand. See FAC at 3 n.1.
          Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 3 of 18




against invoices dated from May 8, 2019 to May 16, 2019, accruing an additional balance of

$185,053, plus the 1.5% interest per month outlined in the invoice terms.

         Around June 26, 2019, Defendants attempted to make a partial payment on Seatech’s

outstanding debts, and Alliance Fisheries and Delgado issued a $28,000 check payable to

Plaintiff. FAC ¶ 17. On June 28, 2019, however, Plaintiff’s bank notified Plaintiff that the

check issued by Alliance Fisheries would be returned due to insufficient funds. FAC ¶ 18.

         Following this, on October 23, 2019, Plaintiff sent Seatech a letter by certified mail

demanding that Seatech pay the full amount owed to Plaintiff, which at that point consisted of

$583,321. FAC ¶ 19. Plaintiff sent Alliance Fisheries a separate letter demanding full payment

of the unpaid $28,000. FAC ¶ 19. Neither Seatech nor Alliance Fisheries complied. FAC ¶ 20.

         B. Procedural Background

         Plaintiff initiated this action on December 16, 2019. Dkt. No. 1. Plaintiff filed the First

Amended Complaint on January 6, 2020. Dkt. No. 11. Plaintiff served the Amended Complaint

on all three defendants and filed affidavits of service on January 31, 2020. See Dkt. Nos. 14–16.

On March 18, 2020, Plaintiff sought certificates of default on the three defendants, which were

issued by the Court on that same day. See Dkt. Nos. 18–20, 23–25.

         Plaintiff then filed its motion for default judgment on June 24, 2020. See Dkt. No. 28.

Along with its motion for default judgment, Plaintiff filed an affirmation from its attorney, M.

Salman Ravala, see Dkt. No. 29, along with an affidavit from its authorized representative,

Fernando Martinez. Dkt. No. 30. Plaintiff also filed a memorandum of law in support of its

motion, Dkt. No. 31 (“Pl. Br.”). On that same day, Plaintiff filed an affidavit of service for all

three defendants. Dkt. No. 33.

   II.      Legal Standard
         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 4 of 18




       Federal Rule of Civil Procedure 55 sets out a two-step procedure to be followed for the

entry of judgment against a party who fails to defend: the entry of a default, and the entry of a

default judgment. New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005). The first step, entry of a

default, “formalizes a judicial recognition that a defendant has, through its failure to defend the

action, admitted liability to the plaintiff.” City of New York v. Mickalis Pawn Shop, LLC, 645

F.3d 114, 128 (2d Cir. 2011); see Fed. R. Civ. P. 55(a) (“When a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown

by affidavit or otherwise, the clerk must enter the party's default.”). The second step, entry of a

default judgment, “converts the defendant’s admission of liability into a final judgment that

terminates the litigation and awards the plaintiff any relief to which the court decides it is

entitled, to the extent permitted by Rule 54(c).” Mickalis Pawn Shop, 645 F.3d at 128.

Rule 54(c), meanwhile, states that “[a] default judgment must not differ in kind from, or exceed

in amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c).

       Whether entry of default judgment at the second step is appropriate depends upon

whether the allegations against the defaulting party are well-pleaded. See Mickalis Pawn Shop,

645 F.3d at 137; Yi Feng Leather Int’l LTD v. Tribeca Design Showroom, LLC, No. 17 CIV.

05195 (AJN), 2019 WL 4744620, at *1 (S.D.N.Y. Sept. 30, 2019). Once a party is in default, “a

district court must accept as true all of the factual allegations of the non-defaulting party and

draw all reasonable inferences in its favor.” Belizaire v. RAV Investigative and Sec. Servs., Ltd.,

61 F. Supp. 3d 336, 344 (S.D.N.Y. 2014). But because a party in default does not admit

conclusions of law, a district court must determine whether the plaintiff’s allegations are

sufficient to establish the defendant's liability as a matter of law. Finkel v. Romanowicz, 577

F.3d 79, 84 (2d Cir. 2009). The legal sufficiency of these claims is analyzed under the familiar
           Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 5 of 18




plausibility standard enunciated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007),

and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   III.      Jurisdiction

          The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because the

amount in controversy exceeds $75,000.00, and there is complete diversity between the parties.

See FAC ¶¶ 2–8. The Court has personal jurisdiction over the three Defendants because Seatech

and Alliance Fisheries are domestic business corporations authorized and existing under the laws

of New York with their principal places of business in New York and because Delgado is a

resident of New York.

   IV.       Discussion

          For the reasons that follow, the Court finds that Defendants are in default and that default

judgment is warranted against Seatech as to Counts 1, 2, 3, and 10.

          A. Liability

             1. Default judgment against Seatech, but not Delgado, is warranted on Counts
                1–3

          The first three counts in the Amended Complaint charge Defendants Seatech and

Delgado for breach of contract, goods sold and stated, and account stated. The first claim relates

to Seatech’s breach of the settlement agreement that it entered into with Plaintiff, while the other

two claims relate to Seatech’s failure to pay the amounts owed on the goods that Plaintiff sold to

Seatech, as established by the invoices that were issued by Plaintiff and accepted by Seatech.

          Under New York law, “to make a claim for breach of contract, a plaintiff must allege: (1)

the existence of an agreement between itself and the defendant; (2) performance of the plaintiff’s

obligations under the contract; (3) breach of the contract by the defendant; and (4) damages to
         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 6 of 18




the plaintiff caused by that defendant’s breach.” Ancile Inv. Co. v. Archer Daniels Midland Co.,

784 F. Supp. 2d 296, 303 (S.D.N.Y. 2011).

       As to the first claim, Plaintiff alleges that Seatech entered into a valid and enforceable

contract on or about February 28, 2019, which committed Seatech to shipping three containers of

products, paying the agreed-upon wire transfers, and providing monthly accounting and related

revenues related to the Van Ecuador brand. See FAC ¶ 10. That establishes the first element of

the test under New York law. See Ancile Inv. Co., 784 F. Supp. 2d at 303. In addition, because

the settlement agreement was a result of Seatech’s prior failure to deliver three containers of

products that Asesoral had purchased for $247,360, the Amended Complaint also establishes that

Plaintiff performed under the terms of the agreement. See FAC ¶ 9. Furthermore, Plaintiff’s

pleadings establish that Seatech did not abide by the terms of the settlement agreement, as it

failed to ship the three containers, pay the agreed-upon wire transfers, and provide the required

monthly accounting and related revenues related to the Van Ecuador brand. See FAC ¶¶ 11, 30.

That covers the third element. And finally, the Amended Complaint establishes that Seatech’s

failure to abide by the terms of the settlement agreement deprived it of the three containers to

which it was entitled per the terms of the agreement, in addition to the wire transfers and

Plaintiff’s pro rata share of revenues generated by the Van Ecuador brand. See FAC ¶ 31, 33–

34. As a result, Plaintiff has established Seatech’s liability for breach of contract for violating

the terms of the settlement agreement.

       Plaintiff also brings claims against Seatech and Delgado under theories of “goods sold

and delivered” and “account stated.” FAC ¶¶ 36–41, 43–48. Under a “goods sold and

delivered” theory, “a seller may recover the contract price upon a showing that the goods were

ordered, received, and accepted by the purchaser, who did not subsequently reject them within a
         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 7 of 18




reasonable period of time.” Peace Mark (Holdings) Ltd. v. Int’l Watch Grp., Inc., No. 08-CV-

2460 (RRM), 2010 WL 986559, at *3 (E.D.N.Y. Feb. 1, 2010), report and recommendation

adopted, No. 08-CV-2460 (RRM) (RLM), 2010 WL 1005780 (E.D.N.Y. Mar. 17, 2010). See

also Conocophillips v. 261 E. Merrick Rd. Corp., 428 F.Supp.2d 111, 126 (E.D.N.Y. 2006)

(describing the essential elements of the cause of action as “the purchase, sale and delivery of

goods at an established price and nonpayment therefor.”).

       Here, too, Plaintiff has established Seatech’s liability. Specifically, Plaintiff pled that it

sold and delivered goods under the terms of the unpaid invoices, that Seatech made “material

misrepresentations” that led Plaintiff to continue to sell to Seatech, that as part of the parties’

ongoing business relationship, Plaintiff extended to Seatech a line of credit pursuant to the terms

of the invoices, that Delgado, on behalf of Seatech, signed “many of the invoices,” and that

consistently, Seatech accepted and retained those goods without objection within a reasonable

time. See, e.g., FAC ¶¶ 13–16, 37–38. In support of its claim, Plaintiff submitted as evidence

the invoices. See Pl. Br., Ex. B. Accordingly, Plaintiff has also established a cause of action

against Seatech for goods sold and delivered.

       Along similar lines, “under New York law an ‘account stated’ refers to a promise by a

debtor to pay his creditor a stated sum of money that the parties had agreed upon as the amount

due.” Peace Mark (Holdings) Ltd., 2010 WL 986559, at *3. See also White Diamond Co. v.

Castco, Inc., 436 F. Supp. 2d 615, 623 (S.D.N.Y. 2006). The promise, whether express or

implied, “must be founded upon previous transactions creating the relationship of debtor and

creditor,” and “[t]he transactional history may be evidenced by invoices submitted to the

defendant on a regular basis, such as those commonly included with the delivery of goods to a

purchaser.” Peace Mark (Holdings) Ltd., 2010 WL 986559, at *3. And “[b]oth partial payment
         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 8 of 18




and assurances of payment after receipt of an account stated are evidence of assent to the account

stated.” White Diamond Co., 436 F. Supp. 2d at 624. After a plaintiff establishes a prima facie

claim for an account stated, the burden shifts to the defendant to refute the claim with

documentation of objections made to the account. See id. Thus, “[a]s a general rule, where an

account is made up and rendered . . . [and] the party receiving it . . . makes no objection within a

reasonable time, his silence will be construed into an acquiescence in its justness, and he will be

bound by it as if it were a stated account.” See Tom Rice Buick–Pontiac v. General Motors

Corp., 551 F.3d 149, 157 (2d Cir. 2008) (quoting Rodkinson v. Haecker, 248 N.Y. 480, 485

(1928) (alterations in original)).

        Plaintiff has established that its ongoing business relationship with Seatech created the

relationship of debtor and creditor, and Plaintiff has submitted as evidence the invoices that

reflect the ongoing transactional history between the two entities. Those invoices show an

account that was “made up” and “rendered.” See Tom Rice Buick–Pontiac, 551 F.3d at 157; Pl.

Br., Ex. B. And, as already noted, the well-pleaded facts in the Amended Complaint establish

that Seatech, the debtor, promised to pay Plaintiff, its creditor, for the goods sold. Plaintiff has

accordingly established a prima facie case of account stated. The Amended Complaint also

establishes that Seatech never objected within a reasonable time, and that in many occasions

Delgado, on behalf of Seatech, signed the invoices. See, e.g., FAC ¶¶ 13–16. And because the

Defendants never responded to the Plaintiff’s Amended Complaint nor appeared in this action,

no objections to the accounts or the invoices were ever presented to the Court. See Peace Mark

(Holdings) Ltd., 2010 WL 986559, at *3. Thus, Plaintiff’s account stated claim establishes a

further basis for Seatech’s liability.
         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 9 of 18




        However, Plaintiff has not established Delgado’s personal liability as to these three

claims. The Amended Complaint does not establish that Delgado was a party to the settlement

agreement in his personal capacity. And a plaintiff “may not assert a cause of action to recover

damages for breach of contract against a party with whom it is not in privity.” Yucyco, Ltd. v.

Republic of Slovenia, 984 F. Supp. 209, 215 (S.D.N.Y. 1997) (quoting Perma Pave Contracting

Corp. v. Paerdegat Boat & Racquet Club, Inc., 549 N.Y.S.2d 57, 58 (2d Dep’t 1989)). In other

words, “absent a contractual relationship there can be no contractual remedy.” Suffolk County v.

Long Island Lighting Co., 728 F.2d 52, 63 (2d Cir. 1984). Accordingly, to the extent that

Plaintiff seeks to establish Delgado’s personal liability for the breach, that claim is denied.

            2. Default judgment is not warranted on Count 4

        Plaintiff next brings a claim against all Defendants under N.Y. Gen. Ob. L. § 11-104.

That statute provides that

        a drawer negotiating a check who knows or should know that payment of such
        check will be refused by the drawee bank . . . because the drawer has insufficient
        funds . . . shall be liable . . . to the payee . . . for the face value amount of the
        check [and] for additional, liquidated damages, where the check is dishonored and
        the drawer fails to pay the face amount of such check within thirty days following
        the date of mailing by the payee of the second written demand for payment . . . .

N.Y. Gen. Ob. L. § 11-104(1). The statute therefore “provides for the recovery of ‘additional,

liquidated damages’ in situations where an individual tenders a check that he or she knows or

should know will not be honored for payment, though “[t]o be entitled to such additional

damages, however, the payee must comply with the requirements of Section 11–104(7) of the

New York General Obligations Law.” Larsen v. JBC Legal Grp., P.C., 533 F. Supp. 2d 290, 304

(E.D.N.Y. 2008). Under Section 11–104(7), “[t]he first written demand for payment on the

dishonored check . . . shall be sent . . . by first class mail and by certified mail return receipt

requested with delivery restricted to the drawer, ” while “[t]he second written demand for
         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 10 of 18




payment on the dishonored check . . . shall be sent . . . by first class mail on or after the fifteenth

day following the date of receipt of the first written demand for payment.” Id. (citing N.Y. Gen.

Ob. Law § 11-104(7)). The statute further establishes the notice language that must be

employed. See N.Y. Gen. Oblig. L. § 11–104(8).

        While Plaintiff pleads that it sent a letter to Seatech and it sent another letter to Alliance

Fisheries on October 23, 2019 demanding payment, see FAC ¶ 19, Plaintiff has failed to

establish liability on this count because the Amended Complaint does not allege that Plaintiff

sent a “second written demand for payment on the dishonored check . . . on or after the fifteenth

day following the date of receipt of the first written demand for payment.” N.Y. Gen. Oblig. L. §

11-104(7). So though Plaintiff has alleged that two letters were sent, that is insufficient to

comply with the requirements set forth in § 11-104(7).

        Accordingly, Plaintiff’s motion for default judgment as to Count 4 is denied.

            3. Default judgment is not warranted on Count 5

        Plaintiff next asserts a claim against Delgado for personal liability under U.C.C. § 3-403.

See FAC ¶¶ 54–57. That provision of the Uniform Commercial Code governs unauthorized

signatures. Plaintiff expressly concedes that Delgado was “an authorized representative” of

Alliance Fisheries. Pl. Br. at 10. So Plaintiff’s argument hinges on its theory that the check is

“insufficient, on its face to suggest that Defendant Delgado intended to sign in a representative

capacity,” and that Delgado is “personally liable to Plaintiff for the sum off (sic) all liabilities

arising from the aforementioned check.” Id. at 9–10.

        Plaintiff’s claim is undercut by its concession that Delgado was an “authorized

representative” of Alliance Fisheries, id. at 10, and by the fact that the identifying information on

the upper-left corner of the check reflects that the check was Alliance Fisheries’, see Dkt. No.
        Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 11 of 18




31-4 at 2. Plaintiff does not develop the argument that Delgado’s signature was thus

unauthorized for purposes of the provision. Furthermore, Plaintiff cites no legal authority in

support of its argument other than the UCC provision and the corresponding comment. See Pl.

Br. at 9–10. Without more, Plaintiff has not established that default judgment is warranted on

this count, and the motion for default judgment as to Count 5 is denied.

           4. Default judgment is not warranted on Count 6

       Plaintiff also asserts that all Defendants are liable for fraud and fraudulent inducement.

See FAC ¶¶ 59–64. “To prove fraud under New York law, ‘a plaintiff must show that (1) the

defendant made a material false representation, (2) the defendant intended to defraud the plaintiff

thereby, (3) the plaintiff reasonably relied upon the representation, and (4) the plaintiff suffered

damage as a result of such reliance.’” Bridgestone/Firestone, Inc. v. Recovery Credit Servs.,

Inc., 98 F.3d 13, 19 (2d Cir. 1996) (quoting Banque Arabe et Internationale D’Investissement v.

Maryland Nat’l Bank, 57 F.3d 146, 153 (2d Cir. 1995)).

       In a diversity action such as this, state-law fraud claims must be pled with particularity

pursuant to Rule 9(b). See Premium Mortg. Corp. v. Equifax, Inc., 583 F.3d 103, 108 (2d Cir.

2009); Murray Eng’g P.C. v. Remke, No. 17-CV-6267 (KPF), 2018 WL 3773991, at *3

(S.D.N.Y. Aug. 9, 2018). Accordingly, such claims must “(1) specify the statements that the

plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were fraudulent.” Lerner v. Fleet

Bank, N.A., 459 F.3d 273, 290 (2d Cir. 2006) (internal quotation marks and citation omitted).

Furthermore, such a claim must also “allege facts that give rise to a strong inference of

fraudulent intent.” Berman v. Morgan Keegan & Co., 455 F. App’x 92, 95 (2d Cir. 2012)

(internal quotation marks and citation omitted). A litigant may establish a “strong inference” of
        Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 12 of 18




fraud by “alleging facts to show that defendants had both motive and opportunity to commit

fraud,” or “by alleging facts that constitute strong circumstantial evidence of conscious

misbehavior or recklessness.” Lerner, 459 F.3d at 290–91 (internal quotation marks and

citations omitted).

       Even drawing all reasonable inferences in Plaintiff’s favor, Belizaire v. RAV Investigative

and Sec. Servs., Ltd., 61 F. Supp. 3d 336, 344 (S.D.N.Y. 2014), that standard is not met here.

The allegations in the Amended Complaint are too conclusory and do not state with particularity

what was said or where and when the specific statements were made. The Amended Complaint

proffers that “[o]n several occasions, including between June and July 2019, Defendants

deliberately and misleadingly misrepresented . . . over telephone and in e-mail conversations and

through WhatsApp messages that checks intended to pay for prior shipments were in the mail or

forthcoming.” FAC ¶ 61. But Plaintiff does not identify specific statements and states only in

somewhat general terms when the statements were made. See Lerner, 459 F.3d at 290. Taken

as a whole, the allegations in the Amended Complaint and in Plaintiff’s brief in support of its

motion for default judgment are inadequate to support a claim for fraud and fraudulent

inducement that satisfies Rule 9(b)’s heightened pleading requirement. See id.; Murray Eng’g

P.C., 2018 WL 3773991, at *14; McCormack v. IBM, 145 F. Supp. 3d 258, 269 (S.D.N.Y.

2015). Accordingly, Plaintiff’s motion is denied as to Count 6.

           5. Default judgment is not warranted on Counts 7, 8, and 9

       Plaintiff’s next three claims—unjust enrichment (Count 7), breach of the covenant of

good faith and fair dealing (Count 8), and promissory estoppel (Count 9)—are denied as

duplicative.
        Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 13 of 18




       Plaintiff concedes that “[i]t is generally understood that the existence of a valid and

enforceable contract bars recovery based on the quasi-contract theory of unjust enrichment.” Pl.

Br. at 11 (citing IDT Corp. v. Morgan Stanley Dean Witter & Co., 907 N.E.2d 268 (N.Y. 2009)).

And it explains that “[i]n the event that the Court should find the aforementioned contracts

invalid, for any reason, Plaintiff, in the alternative, states a claim for unjust enrichment.” Id.

Since the Court has determined that the contracts at issue—both the settlement agreement and

any contractual relationship that emerged from the transactions reflected in the invoices—are

valid, Count 7 is thus duplicative and the motion for default judgment as to that claim is denied

accordingly.

       While Plaintiff does not stipulate that Count 8 is also duplicative, a fair reading of the

allegations compels the conclusion that its motion must be denied on similar grounds as to Count

8. “Under New York law, parties to an express contract are bound by an implied duty of good

faith, but breach of that duty is merely a breach of the underlying contract.” Fasolino Foods Co.

v. Banca Nazionale del Lavoro, 961 F.2d 1052, 1056 (2d Cir. 1992) (internal quotation marks

and citations omitted); see also Harris v. Provident Life & Acc. Ins. Co., 310 F.3d 73, 80 (2d Cir.

2002). As a general matter, to avoid redundancy, “[c]laims of breach of the implied covenant . . .

must be premised on a different set of facts from those underlying a claim for breach of

contract.” Fleisher v. Phoenix Life Ins. Co., 858 F. Supp. 2d 290, 299 (S.D.N.Y. 2012)

(Deutsche Bank Sec. Inc. v. Rhodes, 578 F. Supp. 2d 652, 664 (S.D.N.Y. 2008)). Thus, “[a]

party may maintain a claim for breach of the implied covenant only if the claim is based on

allegations different from the allegations underlying the accompanying breach of contract

claim,” and “[a] claim for breach of the implied covenant will be dismissed as redundant where

the conduct allegedly violating the implied covenant is also the predicate for breach of covenant
        Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 14 of 18




of an express provision of the underlying contract.” Id. (quoting Deutsche Bank Sec. Inc, 578 F.

Supp. 2d at 664; ICD Holdings S.A. v. Frankel, 976 F. Supp. 234, 243–44 (S.D.N.Y. 1997)).

Plaintiff’s assertion of liability points to “default of the Settlement Agreement, withholding of

payment for unpaid invoices, and execution and issuance of bad checks” as “constitut[ing]

material breaches of the implied covenant of good faith and fair dealing.” Pl. Br. at 12. The first

two are expressly duplicative of the other claims Plaintiff asserts, while the execution and

issuance of bad checks—tied as they were to satisfaction of the debt created by the settlement

agreement and the other transactions—is substantially duplicative of counts 1 through 3 and is

not premised “on a different set of facts from those underlying a claim for breach of contract.”

Deutsche Bank Sec., Inc., 578 F. Supp. 2d at 664; see also Bear Stearns Inv. Prod., Inc. v.

Hitachi Auto. Prod. (USA), Inc., 401 B.R. 598, 628 (S.D.N.Y. 2009). Plaintiff therefore does not

state a viable cause of action under New York law, and the motion for default judgment is denied

as to Count 8.

       Plaintiff’s promissory estoppel claim (Count 9) is also duplicative. Plaintiff grounds this

claim on the theory that “Defendants promised Plaintiff fulfillment of the terms of the Settlement

Agreement, as well as payment of outstanding invoices. Defendants knew or should have known

that Plaintiff would reasonably rely on these promises, and that such reliance would be to the

Plaintiff’s detriment.” Pl. Br. at 12. On its face, then, the promissory estoppel claim maps

entirely onto Plaintiff’s breach of contract, goods sold and stated, and account stated claims.

And because the claim is duplicative, the Court declines to enter default judgment on it. See

Carlson Produce, LLC v. Clapper, No. 18-CV-07195 (VKD), 2020 WL 533004, at *3–4 (N.D.

Cal. Feb. 3, 2020) (declining to enter default judgment on a promissory estoppel claim after

finding it to be duplicative of a breach of contract claim).
        Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 15 of 18




       Accordingly, the motion for default judgment is denied as to Counts 7, 8, and 9.

           6. Default judgment on Count 10 is warranted

       Finally, Plaintiff seeks to establish Seatech’s liability under a theory of accounting. An

accounting “is a traditional equitable remedy that requires a person who misappropriates the

property of another to explain (account for) the funds and to return what is not rightly his.” Dev.

Specialists, Inc. v. Dechert LLP, 532 B.R. 473, 480–81 (S.D.N.Y. 2015). “Being equitable in

nature, the scope of relief available can vary with the facts.” Id. at 481.

       Plaintiff seeks an accounting of all revenues associated with the Van Ecuador brand. See

Pl. Br. at 13. The Amended Complaint pleads that Seatech had assigned to Plaintiff a 30%

interest in its Van Ecuador brand before re-assigning 100% of its interest in Van Ecuador to a

third party. See Am. Compl. at 3 n.1. And because the settlement agreement reflects that

Seatech had transferred 30% of its ownership interest in the Van Ecuador brand to Plaintiff, see

Dkt. No. 31-1 ¶ 4, this provides a sufficient basis for an order directing Seatech to account for

the revenues of the Van Ecuador brand in order to enable Plaintiff to determine what it is owed

pursuant to the terms of the settlement agreement.

       Accordingly, the motion for default judgment as to Count 10 is granted.

   B. Damages

       Because liability has been established, the remaining question is whether the plaintiff has

provided support for the sought-after relief. “Even when a default judgment is warranted based

on a party’s failure to defend, the allegations in the complaint with respect to the amount of the

damages are not deemed true. The district court must instead conduct an inquiry in order to

ascertain the amount of damages with reasonable certainty.” Canaveral v. Midtown Diner NYC,

Inc., No. 19-CV-635 (GBD) (JLC), 2019 WL 4195194, at *2 (S.D.N.Y. Sept. 5, 2019) (quoting
        Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 16 of 18




Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)). “[T]he district

court cannot simply rely on the plaintiff’s statement of damages; there must be a basis upon

which the court may establish damages with reasonable certainty,” which means that the plaintiff

must demonstrate his entitlement to damages “based on admissible evidence.” House v. Kent

Worldwide Mach. Works, Inc., 359 F. App’x 206, 207 (2d Cir. 2010). “The Federal Rules of

Evidence require that documents be authenticated before they can be admitted into evidence.”

Id. (citing Fed. R. Evid. 901(a)).

       Plaintiff relies primarily on attachments to its memorandum of law to establish a basis for

damages: The settlement agreement; the invoices; a document identifying assignment of the Van

Ecuador trademark; and the NSF check and bank notice. See Pl. Br., Exs. A–D. These

documents are not independently authenticated by affidavit, though the settlement agreement and

invoices are referred to in Fernando Martinez’s affirmation, see Dkt. No. 30. But the evidence

submitted in support of Plaintiff’s motion has not otherwise been authenticated, and the docket

entry in which they were included does not include any indication supporting their

authentication.

       Thus, by separate order, the Court will refer the matter to Magistrate Judge Sarah L. Cave

for an inquest to ascertain damages.

   C. The request for punitive damages is denied

   In the Amended Complaint, Plaintiff sought punitive damages. See FAC ¶¶ 85–86. The

motion for default judgment does not develop this argument, instead conclusorily stating that

Plaintiff seeks “all other compensatory, economic, incidental, liquidated, and punitive damages

on all causes of action where allowable.” Pl. Br. at 14. Because the argument is undeveloped
         Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 17 of 18




and Plaintiff provides no authority establishing its entitlement to punitive damages, to the extent

that the motion for default judgment seeks punitive damages, it is denied in this respect.

   D. The request for attorneys’ costs and fees is denied

        Plaintiff’s request for attorneys’ fees is denied. Pl. Br. at 16–17. “The United States

follows the ‘American Rule’ regarding attorney’s fees: ‘[T]he prevailing party may not recover

attorneys’ fees as costs or otherwise.’” Castillo Grand, LLC v. Sheraton Operating Corp., 719

F.3d 120, 123 (2d Cir. 2013) (quoting Alyeska Pipeline Service Co. v. Wilderness Society, 421

U.S. 240, 245 (1975)). The rule may be “modified by statute” or “relaxed under common law

principles in the most extraordinary of instances.” Id. (citation and internal quotation marks

omitted).

        In support of its motion, Plaintiff cites Roberson v. Giuliani, 346 F.3d 75 (2d Cir. 2003),

a case regarding a suit brought under 42 U.S.C. § 1983. Prevailing parties in a § 1983 case are

entitled to attorneys’ costs and fees under 42 U.S.C. § 1988, which provides that a court may

“allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the

costs.” Id. at 78. Plaintiff cites no comparable statute here and provides no other reason for the

Court to depart from the American Rule. Accordingly, the request for attorneys’ costs and fees

is denied.

   V.        Conclusion

        Plaintiffs’ motion for default judgment is GRANTED as to Defendant Seatech

Worldwide Corporation on Counts 1, 2, 3, and 10, and DENIED as to the rest. This resolves

Dkt. No. 28.

        By separate Order, this matter will be referred to the Magistrate Judge for an inquest to

ascertain damages.
      Case 1:19-cv-11512-AJN Document 36 Filed 03/10/21 Page 18 of 18




      SO ORDERED.

Dated: March 10, 2021
       New York, New York
                                    ____________________________________
                                              ALISON J. NATHAN
                                            United States District Judge
